Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered November 13, 1995, convicting him of reckless endangerment in the first degree and criminal possession of a weapon in the second degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
. Contrary to the defendant’s contention, the court’s charge, as a whole, properly conveyed to the jury the correct standard to be applied concerning the charges on criminal possession of a weapon and made clear to the jurors what weapons were relevant to those charges (see, People v Adams, 69 NY2d 805; People v Canty, 60 NY2d 830).. Moreover, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal. Thompson, J. P., Sullivan, Pizzuto and Santucci, JJ., concur.